The Honorable Beryl Anthony, Jr. House of Representatives Congress of the United States 1117 Longworth House Office Building Washington, DC 20515-0404
Dear Congressman Anthony:
Please find enclosed a copy of a letter I submitted to the Honorable Peter W. Rodino, Jr., Chairman of the Committee on the Judiciary on June 19, 1986 regarding the Arkansas-Mississippi Great River Bridge Compact, proposed H.R. 2658.
As you can see, I believe the language of page 5, line 7 which has caused some confusion should be altered to read "agencies of the federal government" as this was clearly the intent of the Arkansas Legislature and the Governor as evidenced in his earlier letter to Congressman Rodino.
If anything further is needed, please don't hesitate to call me. — — — Enclosure:
June 19, 1986
The Honorable Peter W. Rodino, Jr. Chairman, Committee on the Judiciary U.S. House of Representatives Washington, D.C. 20515
Attn:  Rebecca Ball
Dear Congressman Rodino:
I have reviewed the proposed Arkansas-Mississippi Great River Bridge Compact, H.R. 2658 and believe that the language on page 5, lines 9 and 10 which reads "agencies of Congress" was fully intended to read "agencies of the Federal Government as Congress has no agencies which are empowered to loan funds.  The making of this correction will not, in my opinion, given on behalf of the State of Arkansas, alter the legal effect or import of the Compact in any way.
If you need any further information, please don't hesitate to contact me.
Note: Reference initials indicate both of the above letters were written by R.B. Friedlander.